Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

	
	

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of U.S. Patent No. 8,928,753 B2.  Pursuant  to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 8,928,753 B2 . This is a statutory double patenting rejection.
17/452,622 (instant application)
U.S. Patent No. 8,928,753 B2, App#: 13/160,080 
Claim 1 
Claim 1 
A concurrent projector-camera device for projecting a video onto an area
while concurrently capturing a sequence of images of approximately the same area without being 
corrupted by the projection, comprising:
a first image projection device for projecting a first image sequence onto a first
area;
one or more cameras positioned to capture a second image sequence of
approximately the same first area covered by the projection of the first image
sequence; and
a first temporal adjustment module for dynamically modifying on-states of the
first image projection device within each individual frame time of the projection of the
first image sequence to open an intra-frame "capture time slot" during which each
image frame of the second image sequence is captured without being corrupted by
the projection of a corresponding frame of the first image sequence.
A concurrent projector-camera device for projecting a video onto an area while concurrently capturing a sequence of images of approximately the same area without being corrupted by the projection, comprising:
a first image projection device for projecting a first image sequence onto a first
area;
one or more cameras positioned to capture a second image sequence of
approximately the same first area covered by the projection of the first image sequence;
and
a first temporal adjustment module for dynamically modifying on-states of the first
image projection device within each individual frame time of the projection of the first
image sequence to open an intra-frame [["]]capture time slot[["]] during which each
image frame of the second image sequence is captured without being corrupted by the
projection of a corresponding frame of the first image sequence.
2.The concurrent projector-camera device of claim 1 further comprising a first
video output module for transmitting the second image sequence to a second
concurrent projector-camera device, and wherein the second image sequence is
then projected onto a second area by the second concurrent projector-camera
device for creating a shared projected workspace between the first and second
areas.
2.The concurrent projector-camera device of claim 1 further comprising a first
video output module for transmitting the second image sequence to a second concurrent projector-camera device, and wherein the second image sequence is then projected onto a
second area by the second concurrent projector-camera device for creating a shared projected workspace between the first and second areas.

3. The concurrent projector-camera device of claim 2 wherein the second
concurrent projector-camera device captures the first video sequence of the second area during intra-frame capture time slots opened by a second temporal adjustment module of the second concurrent projector-camera, and wherein the first video sequence is then transmitted to the first image projection device for projection onto the first area for creating the shared projected workspace between the first and second areas.
3. The concurrent projector-camera device of claim 2 wherein the second
concurrent projector-camera device captures the first video sequence of the second area during intra-frame capture time slots opened by a second temporal adjustment module of the second concurrent projector-camera, and wherein the first video sequence is then transmitted to the first image projection device for projection onto the first area for creating the shared projected workspace between the first and second areas.
4. The concurrent projector-camera device of claim 1 wherein the concurrent
projector-camera is implemented within a desktop lamp type assembly.

4. The concurrent projector-camera device of claim 1 wherein the concurrent projector-camera is implemented within a desktop lamp type assembly.
5. The concurrent projector-camera device of claim 1 further comprising a device for constructing a depth map of 3D objects in the first area.
5. The concurrent projector-camera device of claim 1 further comprising a
device for constructing a depth map of 3D objects in the first area.
6. The concurrent projector-camera device of claim 1 further comprising one or more light sources synchronized to the capture time slot for illuminating the first area while each frame of the second image sequence is being captured.
6. The concurrent projector-camera device of claim 1 further comprising one or more light sources synchronized to the capture time slot for illuminating the first area while each frame of the second image sequence is being captured.
7. The concurrent projector-camera device of claim 6 further comprising a device for adjusting a polarity of the one or more of the light sources. 
7. The concurrent projector-camera device of claim 6 further comprising a
device for adjusting a polarity of the one or more of the light sources.
8. The concurrent projector-camera device of claim 1 further comprising a device for causing the first image projection device to project a white light during each capture time slot.
8. The concurrent projector-camera device of claim 1 further comprising a
device for causing the first image projection device to project a white light during each capture time slot.
9. The concurrent projector-camera device of claim 1 further comprising a device for causing the first image projection device to project at least one structured light pattern onto the first area during each capture time slot.
9. The concurrent projector-camera device of claim 1 further comprising a
device for causing the first image projection device to project at least one structured light pattern onto the first area during each capture time slot.
10. The concurrent projector-camera device of claim 1 wherein the first image
projection device is an LED-based projector having separate red, green and blue
LEDs.
10. The concurrent projector-camera device of claim 1 wherein the first image
projection device is an LED-based projector having separate red, green and blue LEDs.
11. The concurrent projector-camera device of claim 10 wherein dynamically
modifying on-states of the first image projection device further comprises
automatically modifying power waveforms of each separate LED by compressing
LED on-times and optionally temporally shifting the compressed LED on-times to
open each intra-frame capture time slot.
11. The concurrent projector-camera device of claim 10 wherein dynamically
modifying on-states of the first image projection device further comprises automatically modifying power waveforms of each separate LED by compressing LED on-times and optionally temporally shifting the compressed LED on-times to open each intra-frame capture time slot.
12. The concurrent projector-camera device of claim 1 wherein the first image
projection device uses light control points to project a plurality of subfields for each
projected frame of the first image sequence.
12. The concurrent projector-camera device of claim 1 wherein the first image
projection device uses light control points to project a plurality of subfields for each
projected frame of the first image sequence.
13. The concurrent projector-camera device of claim 12 wherein dynamically
modifying on-states of the first image projection device further comprises automatically suppressing one or more subfields of each projected frame of the first image sequence to open each intra-frame capture time slot.
13. The concurrent projector-camera device of claim 12 wherein dynamically
modifying on-states of the first image projection device further comprises automatically suppressing one or more subfields of each projected frame of the first image sequence to open each intra-frame capture time slot.
14. The concurrent projector-camera device of claim 12 wherein dynamically
modifying on-states of the first image projection device comprises automatically
compressing on-times of one or more of the subfields and temporally shifting the
compressed subfields to open each intra-frame capture time slot.
14. The concurrent projector-camera device of claim 12 wherein dynamically
modifying on-states of the first image projection device comprises automatically
compressing on-times of one or more of the subfields and temporally shifting the
compressed subfields to open each intra-frame capture time slot.
15. The concurrent projector-camera device of claim 1 further including a plurality of light sources positioned in relative offset positions, said light sources being synchronized with the one or more cameras to enable a host device coupled to the concurrent projector-camera device to perform photometric stereo-based
computations relating to the second image sequence.
15. The concurrent projector-camera device of claim 1 further including a plurality of light sources positioned in relative offset positions, said light sources being synchronized with the one or more cameras to enable a host device coupled to the concurrent projector-camera device to perform photometric stereo-based computations relating to the second image sequence.
16. A device for capturing a video of a scene on which an image sequence is
concurrently being projected, comprising:
one or more projectors; one or more cameras; a temporal adjustment module that dynamically creates an intra-frame
"capture time slot" during each frame of a projection by the one or more projectors of a first image sequence onto a first area;
wherein the one or more cameras captures each frame of a second image
sequence of the first area during a corresponding one of the intra-frame capture time slots; and wherein each intra-frame capture time slot represents a period of time during which each corresponding image frame of the second image sequence is captured without being corrupted by the projection of any frame of the first image sequence.
16. A device for capturing a video of a scene on which an image sequence is concurrently being projected, comprising: 
one or more projectors; one or more cameras; a temporal adjustment module that dynamically creates an intra-frame
[["]]capture time slot[["]] during each frame of a projection by the one or more projectors of a first image sequence onto a first area; wherein the one or more cameras captures each frame of a second image sequence of the first area during a corresponding one of the intra-frame capture time slots; and wherein each intra-frame capture time slot represents a period of time during
which each corresponding image frame of the second image sequence is captured
without being corrupted by the projection of any frame of the first image sequence.
17. The device of claim 16 further comprising an automated motorized control for automatically positioning the one or more cameras and the one or more projectors relative to the first area.
17. The device of claim 16 further comprising an automated motorized control for automatically positioning the one or more cameras and the one or more projectors relative to the first area. 
18. The device of claim 16 wherein one or more of the projectors automatically
project at least one structured light pattern onto the first area during each intra-frame capture time slot for use in deriving depth information for objects within the first area
from the second image sequence of the first area.
18. The device of claim 16 wherein one or more of the projectors automatically
project at least one structured light pattern onto the first area during each intra-frame capture time slot for use in deriving depth information for objects within the first area from the second image sequence of the first area.
19. A device for eliminating visual echo when capturing a video of an area on
which an image sequence is being projected, comprising:
one or more projectors that project a first image sequence onto a first area;
one or more cameras that capture each frame of a second image sequence of
the first area during a corresponding intra-frame "capture time slot"; a temporal adjustment module that dynamically creates each intra-frame capture time slot during each frame of the projection of the first image sequence; and wherein each intra-frame capture time slot represents a period of time during which each corresponding image frame of the second image sequence is captured without being corrupted by the projection of any frame of the first image sequence.
19. A device for eliminating visual echo when capturing a video of an area on which an image sequence is being projected, comprising:
one or more projectors that project a first image sequence onto a first area;
one or more cameras that capture each frame of a second image sequence of
the first area during a corresponding intra-frame [["]]capture time slot[["]];
a temporal adjustment module that dynamically creates each intra-frame capture time slot during each frame of the projection of the first image sequence; and wherein each intra-frame capture time slot represents a period of time during which each corresponding image frame of the second image sequence is captured without being corrupted by the projection of any frame of the first image sequence.
20. The device of claim 19 wherein:
one or more of the projectors is an LED-based projector having separate red,
green and blue LEDs; and wherein dynamically creating each intra-frame capture time slot further comprises automatically modifying power waveforms of one or more of the separate
LEDs by individually compressing LED on-times and temporally shifting the
compressed LED on-times to open each intra-frame capture time slot.
20. The device of claim 19 wherein:
one or more of the projectors is an LED-based projector having separate red, green and blue LEDs; and wherein dynamically creating each intra-frame capture time slot further comprises
automatically modifying power waveforms of one or more of the separate LEDs by
individually compressing LED on-times and temporally shifting the compressed LED on times to open each intra-frame capture time slot.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 10, 12, 16, 17, 19 and 20  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1,2,7,10,12,16,17,19 and 20  of U.S. Patent No. 9,961,315 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology, and the claims are obvious variants of each other because:
The independent claims 1, 6, and 19 of the current application include broader limitations of the independent claims 1, 16 and 19 of the U.S. Patent No. 9,961,315 B2 B2.
The limitations of claims 1, 16 and 19 of the current application can be read on the limitations of the independent claims 1, 16 and 19 of the U.S. Patent No. 9,961,315 B2.
The limitation of claim 2 of the current application can be read on limitations of claims 2 of the U.S. Patent No. 9,961,315 B2.
The limitation of claim 7 of the current application can be read on limitations of claim 7 of the U.S. Patent No. 9,961,315 B2.
The limitation of claim 10 of the current application can be read on limitations of claim 10 of the U.S. Patent No. 9,961,315 B2.
The limitation of claim 12 of the current application can be read on limitations of claim 12 of the U.S. Patent No. 9,961,315 B2.
The limitation of claim 17 of the current application can be read on limitations of claim 17 of the U.S. Patent No. 9,961,315 B2.
The limitation of claim 20 of the current application can be read on limitations of claim 20 of the U.S. Patent No. 9,961,315 B2.
Nonetheless, claims 1, 2, 7, 10, 12, 16, 17, 19 and 20  of the present application made the claim a broader version of claims 1, 2, 7, 10, 12, 16, 17, 19 and 20 of U.S. Patent No. 9,961,315 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims 1, 2, 7, 10, 12, 16, 17, 19 and 20 is not patentably distinct from claims 1, 2, 7, 10, 12, 16, 17, 19 and 20 of U.S. Patent No. 9,961,315 B2.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:
1.	Wolf et al., US 2009/0327871 A1, discloses provide improved input and output capabilities for small form-factor mobile devices and other suitable devices.
2.	Ivashin; Victor, US 8310499 B2, discloses for creating a display from multiple projectors receives as an input a source pixel derived from an image to be displayed.
3.	Cok et al., US 2008/0106628 A1, discloses for two-way communication of images and in particular relates to an integrated capture and display apparatus that provides both image display and image capture functions.



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487